Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 08/27/2021 is entered.
	Claims 80-81 are new.
	Claims 16-17, 18-19, 33, 34-36, 41-50, 61, 65-81 are pending and fully examined.
Election/Restrictions
Claim 33 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 61 and 77-79, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the allowability of generic claim(s) the species requirement made in the restriction requirement mailed on 05/14/2019 is withdrawn and the species are rejoined and fully examined. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/14/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The IDS filed on 08/27/2021 has been considered by the examiner.
Priority
This US15/784,033 filed on 10/13/2017 claims priority benefit of US Provisionals 62/475,780 filed on 03/23/2017 and 62/408,575 filed on 10/14/2016.
Response to Amendment
All objections and rejections made in the previous office action and not repeated in this office action are withdrawn in light of the applicants’ amendment to the claims and arguments filed on 08/27/2021 and the Examiner’s Amendment in this office action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Eric P. Greenwald on December 3, 2021.

The application has been amended as follows:  

In claim 33: 
A composition comprising:
(i) a first nucleotide sequence encoding an N-terminal portion of a nucleobase editor  fused at its C-terminus to an intein-N; and
(ii) a second nucleotide sequence encoding an intein-C fused to the N-terminus of a C-
terminal portion of the nucleobase editor, wherein the nucleobase editor comprises a deaminase fused to a CRISPR/Cas programmable DNA binding protein domain,
wherein the N-terminal portion and the C-terminal portion may be joined to form the complete nucleobase editor.

In claim 50: 
The composition of claim 49, wherein each of the different vectors are packaged in a rAAV particle.

In claim 75: 
The isolated cell of claim 74further comprising the N-terminal
portion of the nucleobase editor encoded by the first nucleotide sequence of the composition and the C-terminal portion of the nucleobase editor encoded by the second nucleotide sequence of the composition 
Conclusion
	Claims 16-17, 18-19, 33, 34-36, 41-50, 61, 65-81 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. HIBBERT
Primary Examiner
Art Unit 1658



/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658